DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after November 17th, 2021 has been entered. Claims 1-20 remain pending. Claims 1, 2, 6, 8, 10-12, 15, 16, 18, and 20 have been amended. New claims 21-26 have been respectfully entered. Applicant' s amendment to the claims has remedied the 112(b) indefiniteness rejection set forth in the Non-Final Action mailed August 18th, 2021. Applicant’s arguments have partially remedied the 35 USC 112(a) rejection set forth in the Non-Final Action. Applicant’s amendments and arguments have remedied the 35 USC 101 rejection set forth in the Non-Final Action. 
Response to Arguments
Regarding applicant’s argument that the specification provides written description support when interpreting the claims under their broadest reasonable interpretation, Examiner respectfully disagrees. The specification only defines the term “biological signal” and “biological data signal” as a signal that is indicative of biological behavior of an anatomy of interest over a period, the biological behavior having a feature of interest that repeats over time. The biological signal is never explicitly defined as a particular type of biological signal, instead a non-exhaustive list of examples is provided. The claim, as currently written and interpreted under its broadest reasonable interpretation, includes subject matter, such as the type of signal 
Applicant's arguments with respect to the rejection of claim(s) 1-20 under 35 USC 102 and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 relates to receiving biological signals that have clinically relevant and non-clinically relevant segments. Under its broadest reasonable interpretation, the claim is currently written such that it could include biological signals relating to menstrual cycles. The CR segment, for example, is during ovulation, while the NCR segments are during the other segments of the menstrual cycle. The specification is silent to this type of biological signal monitoring. Although the specification provides a definition for a biological signal, the definition appears to encompass any biological signal. It appears that the specification then clarifies the definition biological signal by using examples applicable to the present invention. These examples never cover the menstrual cycle. The independent claim can be interpreted broadly to include the menstrual cycle, however one of ordinary skill in the art would not find this supported in the written specification explicitly or by inference. Examiner recommends limiting the claim to only include biological signals that are referenced in the specification or already referenced in dependent claims 5, 6, and 10. 
Claims 2-10 inherit the same deficiencies. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8-13, 15, 16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US Patent 6,161,043) herein after McClure in view of Cao et al. (US 2011/0196247 A1) and Nemati et al. (Nemati, Kamyar, and Kannan Ramakrishnan. "Hybrid lossless and lossy compression technique for ECG signals." 2017 Third International Conference on Sensing, Signal Processing and Security (ICSSS). IEEE, 2017.) herein after Nemati and Sullivan (US 2018/0318593 A1).
Regarding claims 1 and 11, McClure teaches an implantable medical device (IMD) (fig. 1: implantable cardiac device 100) / a method for managing cardiac activity data storage (Column 3 lines 10-14 “The aforementioned needs are satisfied by the present invention which is comprised of an implantable cardiac device that is adapted so as to receive and store data (e.g. cardiac signals) in a compressed form which draws very low power and utilizes very little memory”), comprising: sensing circuitry (fig. 1: sensing circuit 114) configured to obtain biological signals indicative of biological behavior of an anatomy of interest over a period of time (Column 5 lines 49-52 “At least one of the leads 102 functions to deliver cardiac signals to a processor 112 via a sensing circuit 114 and a buffer 116. The signal in the preferred embodiment is an intracardiac electrogram (EG) signal”), the biological behavior having a feature of interest that repeats over time (Column 5 lines 51-52 “The signal in the preferred embodiment is an intracardiac electrogram (EG) signal”: An EG signal captures the repeated cardiac activity), the biological signals having clinically relevant (CR) segments that include information related to the feature of interest (Column 7 lines 22-27 “the processor 112 evaluates the incoming electrogram and determines whether an arrhythmic event is occurring (such as ventricular tachycardia, ventricular fibrillation or a failure of to capture the heart, has occurred) in order to ascertain whether therapeutic electrical stimuli should be provided by the leads 102”), the biological signals having non-clinically relevant (NCR) segments that do not include information related to the feature of interest (Column 4 lines 20-24 “the controller can be configured so that small changes from a baseline value will be recorded as the baseline value. It will be appreciated that a standard electrogram signal can have relatively flat periods where the signal has only small changes”); memory to store specific executable instructions (fig. 1: memory 126); at least one of circuitry or one or more processors (fig. 1: processor 112) configured to execute the specific executable instructions to: automatically iteratively repeat the obtain, compare and save to form a lossy compressed data set for the biological signals (Column 9 line 29-34 “The processor 112 repeats this process for each of the incoming samples provided by the A/D converter 152 until it determines (Block 224) that the request for data compression has ended (i.e., either the arrhythmic event has ended or the real -time telemetry request has been terminated or timed-out)” and “the lossy compression scheme that is implemented in this embodiment, is adapted so that the loss does not affect the rapidly changing portions of the electrogram. Instead, the loss occurs when the signal is slowly changing near its baseline”), but does not explicitly disclose comparing the biological signals to an amplitude window to distinguish the CR segments from the NCR segments; saving, to the memory, the CR segments as a non-lossy digital data set and delete the NCR segments; and saving, to the memory, time information indicative of durations of the corresponding NCR segments that were deleted between the CR segments stored. 
However, Cao discloses, in a similar implantable medical device comparing the biological signals to an amplitude window to distinguish the CR segments from the NCR segments between the CR segments (Para [0123] “Signal characteristic monitor 118 may monitor a characteristic of the filtered and rectified signal output by filter/rectifier 114 during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of McClure to further include comparing the biological signals to an amplitude window to distinguish the CR segments from the NCR segments as disclosed by Cao because determining whether noise is impacting the signal can allow the device to better distinguish a tachyarrhythmia or to prevent the device from registering noise as a tachyarrhythmia as is suggested by Cao in Para [0123]. 
Furthermore, Nemati discloses establishing the CR segments as a non-lossy digital data set (Abstract: “a novel hybrid ECG signal data compression technique is proposed, in which lossless compression is applied on QRS segments”) and delete the NCR segments (fig. 4: depicts a signal that keeps the QRS portion of the ECG intact while deleting the noise surrounding the other regions of the ECG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device/method of McClure in view of Cao to further save in the memory of McClure the CR segments as a non-lossy digital data set and delete the NCR segments as disclosed in Nemati as a way to preserve quality of the QRS segment while also enhancing diagnostic capability with higher compression efficiency (Nemati Abstract). 
Furthermore, Sullivan discloses in a similar ECG processing system saving to the memory time information indicative of durations corresponding to NCR segments that were deleted between the CR segments stored (fig. 6 and Para [0085]-Para [0090]: describes the process of using time intervals between R peaks to determine an accurate heart rate reading in an ECG with noise by rejecting some peaks (i.e. noise deletion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of McClure in view of Cao and Nemati to further include saving to the memory time information indicative of durations corresponding to NCR segments that were deleted between the CR segments stored as disclosed by Sullivan as a way to more robustly determine heart rate from an ECG signal (Sullivan Para [0089]).
Regarding claims 2 and 12, McClure in view of Cao, Nemati, and Sullivan as described above further disclose wherein the lossy compressed data includes a non- lossy digital data set from the biological signals within the CR segments and a gap or null data set for the NCR segments (Nemati: Method section A. “First phase is a lossless compression algorithm that rely on saving consecutive errors with respect to a given threshold. Second phase is composed of three algorithms, in which a lossy compression technique is used that compresses the result of the previous phase by ignoring the consecutive errors with respect to a given aperture” and fig. 4). 
Regarding claims 3 and 13, McClure further teaches a circular buffer configured to store the biological signals (Column 6 lines 26-30 “The buffer 116 is preferably a circular buffer of the type known in the art wherein a fixed number of digital signals are stored within the buffer and the at least one of circuitry or one or more processors configured to: compare the biological signals in the circular buffer to the amplitude window (Column 6 lines 38-42 “It will be understood that the processor 112 is programmed to review the data stored within the buffer 116 and then determine if an event has occurred which requires the application of a therapeutic electrical stimuli to the heart 104 via the leads 102”); and transfer the CR segments from the circular buffer to the memory and delete the NCR segments from the circular buffer (Column 7 lines 1-7 “the buffered signals and subsequently received signals from the sensor 110 can be stored in the memory 126 upon the processor 112 determining that a cardiac event necessitating the application of therapeutic electrical stimuli has occurred. Advantageously, the processor 112 of this embodiment is adapted to store the electrogram data in a compressed fashion in the memory 126”).  
Regarding claims 5 and 15, McClure further teaches wherein the biological signals correspond to cardiac activity (CA) signals indicative of a series of beats and the feature of interest includes one or more of a P-wave, R-wave or T-wave from the series of beats (Column 5 lines 51-52 “The signal in the preferred embodiment is an intracardiac electrogram (EG) signal” and fig. 8A-8C: the intracardiac electrogram includes P-waves, R-waves, and T-waves). 
Regarding claims 6 and 16, McClure in view of Cao, Nemati, and Sullivan further disclose wherein the lossy compressed data set include digitized data defining a waveform shape of at least a portion of a PQRST waveform in an original within the CR segments 
Regarding claims 8 and 18, McClure in view of Cao, Nemati, and Sullivan further disclose wherein the amplitude window (Cao: Para [0123]) includes upper and lower boundaries, the one or more processors configured to identify portions of the biological signals that fall between the upper and lower boundaries as the NCR segments and to identify portions of the biological signals that are above the upper boundary and below the lower boundary as the CR segments (McClure: Column 15 lines 2-9 “Consequently, the threshold range is preferably selected so that the majority of the loss occurs during the period of the electrogram where the signal is not changing significantly (sometimes referred to as the quiescent portion of the signal). Hence, in the more flat-lined portions of an electrogram signal, the signal is stored in a lossy fashion which enhances the compression ratio”), but does not explicitly disclose wherein a decision to save the CR segments to the memory and delete the NCR segments is based on the comparison of the biological signals to the amplitude window.
However, Cao discloses comparing a noise counter for a detected heart cardiac event and comparing it with one sensing window to determine whether noise is present (Para [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of McClure in view of Cao, Nemati, and Sullivan to further use the comparison described by Cao to save the CR segments and delete the NCR segments as disclosed by Nemati because doing so would allow the device to first determine whether there is noise before using power to proceed with saving or deleting data from the acquired signal, thus using less energy overall. 
Regarding claims 9 and 19, McClure further teaches wherein the IMD is one of an implantable cardiac monitor, a subcutaneous implantable cardioverter defibrillator, a cardiac rhythm management device, a pacemaker, a defibrillator, a neurostimulation device, or a pulmonary arterial pressure measurement device (Column 6 Lines 3-5 “The implantable cardiac device 100 can be configured as either a pacemaker, or as an implantable cardioverter-defibrillator (ICD), or both”).
Regarding claims 10 and 20, McClure further teaches wherein the sensing circuitry is configured to obtain one or more of cardiac activity signals, neurological activity signals, pressure signals, microfluidics test device signals or temperature signatures (Column 6 lines 5-7 “the controller 106 is adapted to sense the function of the heart and in conjunction with other sensor signals provided by additional sensors 124”).
Regarding claims 21 and 23, McClure in view of Cao, Nemati and Sullivan further disclose wherein the lossy compressed data set transforms the biological signals by deleting NCR segments of the biological signals and saving CR segments of the biological signals in an original form (Nemati fig. 4 depicts the deletion of noise away from the QRS complex and keeps the QRS complex in an original form).
Regarding claims 22 and 24, McClure in view of Cao, Nemati, and Sullivan further disclose wherein the non-lossy digital data set, saved to the memory of the IMD, retains an original form of the CR segment of the biological signal
Regarding claims 25 and 26, McClure in view of Cao, Nemati, and Sullivan disclose the device and method of claims 1 and 11 but do not explicitly disclose wherein a decision to save the CR segments to the memory and delete the NCR segments is based on the comparison of the biological signals to the amplitude window.
However, Cao discloses comparing a noise counter for a detected heart cardiac event and comparing it with one sensing window to determine whether noise is present (Para [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device/method of McClure in view of Cao, Nemati, and Sullivan to further use the comparison described by Cao to determine whether to save the CR segments and delete the NCR segments as disclosed by Nemati because doing so would allow the device to first determine whether there is noise before using power to proceed with saving or deleting data from the acquired signal, thus using less energy overall. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Cao, Nemati, and Sullivan, as applied to claim 1 and 11 and further in view of Condie et al. (2003/0045908 A1) herein after Condie.
Regarding claims 4 and 14, McClure in view of Cao, Nemati, and Sullivan disclose the IMD/method of claims 1 and 11, but do not explicitly teach wherein the time information includes at least one of the following for at least one of the NCR segments: i) a count of a number of samples from the biological signal in the at least one of the NCR segments; ii) time stamps for a beginning and an end of the at least one of the NCR segments; or iii) time stamps 
However, in a similar disclosure pertaining to implantable medical devices, Condie discloses wherein the time information includes, for at least one of the NCR segments, a count of a number of samples from the biological signal in the at least one of the NCR segments (Para [0073] “The amplitude of the electrogram (EGM) waveform at sample point 1, preceding the QRS complex, may be used to establish an isoelectric or baseline level of the electrogram (EGM) waveform. It is noted that in the non-ischemic electrogram (EGM) waveform of FIG. 8, disparities between amplitudes of the electrogram (EGM) waveform at sample points 1, 2, 3, and 4 are relatively small” and fig. 8: labeled sample points are counted in an area of noisy signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the IMD/method of McClure in view of Cao, Nemati, and Sullivan to further include wherein the time information includes, for at least one of the NCR segments, a count of a number of samples from the biological signal in the at least one of the NCR segments as disclosed by Condie because doing so can help the device compute whether ST segment deviations are occurring and thus determine whether therapy is needed.  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Cao, Nemati, and Sullivan as applied to claims 1 and 11 and further in view of Shamsollahi et al. (Shamsollahi, Mohammad Bagher. "ECG denoising and compression using a modified extended Kalman filter structure." IEEE Transactions on Biomedical Engineering 55.9 (2008): 2240-2248.) herein after Shamsollahi.
Regarding claims 7 and 17, McClure in view of Cao, Nemati, and Sullivan disclose the IMD/method of claims 1 and 11, but does not explicitly disclose wherein the NCR segment corresponds to noise in the biological signals between the features of interest that repeats over time.
However, in a similar field of endeavor for ECG denoising, Shamsollahi discloses wherein the NCR segment corresponds to noise in the biological signals between the feature of interest that repeats over time (Fig. 2: NCR segments are depicted as the quiescent periods between the R-wave peaks. The noise is subsequently filtered out only leaving the CR portions).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the IMD/method of McClure in view of Cao, Nemati, and Sullivan to have the NCR segment corresponds to noise in the biological signals between the feature of interest that repeats over time as disclosed by Shamsollahi as a way to recognize noisy ECG signals and decrease it to create a signal that is easier to read and interpret. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2016/0000350 A1) relates to an implantable medical device that uses a template matching process by using an alignment window to determine whether a signal is strong or not. 
Mahajan et al. US 2012/0203123 A1) relates to an implantable medical device that uses timing windows to determine noise in first and second cardiac signal segments.
Gunderson et al. (US 2011/0054558 A1) relates to an implantable medical device that compares an EGM to a template to determine whether electrical noise is present to indicate a lead related condition is present.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792